﻿My delegation extends to you, Mr. President, our heartiest congratulations on your election to the presidency of the General Assembly of the United Nations at its forty-second session. We have no doubt whatever that the conduct of the business of the Assembly is in capable hands. I wish also to express our deep appreciation of the firm and skilful manner in which Mr. Humayun Rasheed Choudhury conducted the work of the forty-first session of the General Assembly.
I have the honour to address this Assembly as head of the new Government which came peacefully and constitutionally to power by the will of the people, overwhelmingly expressed in a general election held in December 1986. A peaceful transition has taken place in my country after 30 years of unbroken rule by the previous regime. This has certainly been an extraordinary, if not an unparalleled, event. The mandate given to my Government in that election was reaffirmed only three weeks ago in another election at the local government level. The commitment of our people to government by consent of the governed is abiding and irrevocable.
Nearly 30 years ago I attended the United Nations General Assembly for the first time as an observer and a member of Parliament. It was the year which witnessed the entry into the United Nations of an unprecedented number of new States. It was a time of great hope and promise in the decolonisation movement and of a remarkable upsurge of nationalism in what has since come to be known as the third world. It was the era of new, dynamic nationalist leaders whose ideas and personalities ignited the pride and aspirations of millions throughout the developing world.
In the Caribbean we were at the time struggling to weld together a federal State out of ten separate territories with a population of about 5 million and forming an archipelago spread over 1,000 miles of sea, from Jamaica in the north to Trinidad and Tobago in the south. That ideal still remains a dream. Meanwhile, we have been seeking to define and redefine the meaning and limits of independence and sovereignty - not unlike the United Nations itself.
We continue to face the contradiction between formal political independence and the reality of continued economic dependence. We contend with the psychology of dependence, sometimes reinforced by political oligarchies whose narrow interests are served by the time-worn strategy of divide-and-rule. We have come, through long and difficult years, to the hard-won understanding that co-operation among States enhances independence and does not detract from it. 
We have therefore been forging closer economic ties and have progressed from а free trade association to a common market, the Caribbean Community (CARICOM), serviced by a secretariat and a number of regional institutions. Apart from our institutional arrangements, we are in the process of building a network of relationships and contacts among each other at the level of private enterprise organizations, labour bodies and professional groups and associations, as well as intensifying our cultural and sporting contacts.
The Government which I have the honour to lead is deeply committed to the ideal of regional unity. We have cultivated a closer relationship with other CARICOM leaders and have consciously adopted a CARICOM perspective in our dealings with the wider world. We applaud the move towards a political union within the Organization of Eastern Caribbean states, a sub grouping within CARICOM. It is by such incremental steps that we will move towards the realization of our inevitable Caribbean destiny.
We in the Caribbean are the product of the cataclysmic historical forces that fashioned European, African and Asian civilizations. We are the triumphant survivors of the dehumanising horrors of slavery. We have been influenced and inspired by the great revolutions and liberation movements of Europe, America and the third world, whose themes have been the inalienable rights and the quintessential dignity of man. In the Caribbean we cherish passionately the concept of the dignity of the human being. If we oppose war, racism and the iniquitous system of apartheid, as well as terrorism and totalitarianism, if we struggle to eradicate poverty, famine and disease, it is because we consider them to be an offence to human dignity. The struggle against these forms of oppression is deeply rooted in our history. 

The Caribbean region has often been simplistically regarded as a historical backwater, a mere tourist destination whose main offerings are sea, sun and sand, yet the reality is that geographically, historically and culturally the region constitutes a link between North and South and East and West and has played - and continues to play - a part in world affairs out of all proportion to its size and population.
We take pride in our intellectuals and artists who have become world figures - Marcus Garvey, C. L. R. James, George Padmore, Eric Williams, V. S. Naipaul, Derek Walcott, George Lamming, Arthur Lewis, to name but a few. Our sportsmen, particularly in the field of cricket, have written their names in international halls of fame.
We have created the only new musical instrument of the twentieth century out of an industrial artefact, the steel oil drum. We have married it to our indigenous rhythms, the rhythms of carnival and calypso, and made it into a versatile instrument capable of rendering the most intricate musical compositions. Out of many transplanted peoples brought together to service the capitalist and plantation systems, a human phenomenon has evolved - a coexistence and intermingling of peoples of varied ethnicity, religion and culture with growing appreciation of the values of each other's culture and philosophy, and with increasing awareness of a shared identity of ideals.
The peoples of the Caribbean form a virtual Diaspora of their own, and their culture has always exerted and continues to exert a subtle influence far beyond its boundaries. In reality, therefore, we are a crucible where a new civilization is taking shape. Compounded of the civilizations of Asia, Africa, Europe and the Americas, Caribbean man is forever developing new and exciting variations of cultural synthesis.
Our commitment to the brotherhood of man, our historical evolution and experience as a people determine decisively our attitude to world affairs. Hence our attitude, for example, to the system of apartheid practised in South Africa. We consider that system a heinous assault on human dignity. Its continued existence is a burning reproach to all of us here today, a blot of shame on our international community. Its perpetrators must understand that their conduct is repugnant and totally unacceptable to civilized humanity. There must be no accommodation with apartheid in South Africa.
My Government will continue to interdict economic, cultural, sporting and other links with South Africa. At the international level, we will continue fully to support measures aimed at ending the apartheid system, including the imposition of comprehensive mandatory sanctions under Chapter VII of the Charter of the United Nations.
We strongly condemn South Africa's acts of aggression against the front-line States, and the use of the illegally occupied Territory of Namibia as a platform for the launching of attacks. The sacrifices of the front-line States in the anti-apartheid struggles of the peoples of South Africa and Namibia are deserving of the maximum political and economic assistance by the international community.
We invoke the support of the international community for the Namibian people in their just struggle for self-determination, freedom and genuine independence. Essential ingredients in any measures of support are, first, strict adherence to Decree No. 1 for the Protection of the Natural Resources of Namibia  secondly, unswerving support for the universally accepted United Nations plan for Namibian independence contained in Security Council resolution 435 (1978); thirdly, rejection of and dissociation from any illegally installed administration in the Territory? and, fourthly, the extension of sanctions adopted against South Africa, which must be mandatory and comprehensive.
It is also of the utmost importance that this Organization closely monitor the situation in the other 17 countries on the United Nations list of Trust and Non-Self-Governing Territories. The United Nations must seek to protect the rights, including the right to self-determination and independence, of the peoples of these dependencies. We must assist in ensuring that no policies or practices are adopted in these colonies that may eventually lead to heightened tensions and conflict in their post-independence period.
I turn now to the situation in Central America. The Procedure for the Establishment of a Firm and Lasting Peace in Central America, signed by the Presidents of Costa Rica, El Salvador, Guatemala, Honduras and Nicaragua in Guatemala City on 7 August 1987, is a laudable attempt by the peoples of the region to solve their problems by a regional initiative. The Guatemala agreement is a delicate plant which will need careful and sensitive nurturing if it is to blossom as it can, into the enduring peace which the peoples of the region so deeply desire and need. The agreement responds to the historical imperatives of the region and reflects the ideals and inspiration of the great liberator, Simon Bolivar.
It is also in the spirit of those ideals and aspirations that my Government looks forward to the early ratification of the amendment to the Charter of the Organization of American States, which would permit Belize and Guyana to take their rightful place in the family of American nations.
Trinidad and Tobago is a proud member of that distinguished family. We value highly our links with the nations of Latin America and the wider Caribbean with which we share common traditions, common origins and common interests. And we shall work towards a strengthening of these bonds in the years to come.
I turn now to the situation in the Middle East. Permit me to congratulate the Secretary-General on his dedicated efforts, with the full backing of the Security Council, to bring about an end to the conflict between Iran and Iraq. We trust that these efforts will be rewarded with an early peace. We are also painfully aware that problems of equal gravity remain, and I refer, in particular, to the Palestinian question, the resolution of which is fundamental to peace in the area.
In this connection, we endorse the proposal for an international peace conference on the Middle East. We also urge an intensification of the search for a just and lasting peace which recognizes the rights of all States in the region to exist within secure and recognized boundaries and which guarantees a homeland for the Palestinian people.
It is not only in the Middle East where problems afflict us. Throughout the world there are areas of conflict which must be satisfactorily resolved. I recognize that the task will be a long and difficult one, but it is one we ignore only at the risk of continued global instability and disorder. 
The issue of nuclear disarmament continues to be a source of great concern to the international community. All nations, large and small, developed and developing, would be affected by the consequences of a nuclear conflagration. For this reason, we will continue to voice out deep disquiet and apprehension over the spiralling arms race and to highlight the dangers of nuclear arsenals which, in the final analysis, add to a sense of insecurity among peoples throughout the world.
We welcome the recent agreement in principle entered into between the United States and the Soviet Union on the elimination of intermediate range nuclear missiles. It is a development of the first importance and engenders optimism for the future. The leaders of both countries merit our warmest congratulations on this historic step. 
It is becoming increasingly apparent that threats to security are not only military in nature. My Government shares the views of those who recognize the importance of social and economic development as a stabilizing factor in the quest for security. From its inception the United Nations recognized disarmament and development as two of the fundamental issues facing the world community· The recent International Conference on the Relationship between Disarmament and Development not only reaffirmed the validity of this perception, out also underscored the profound linkages between these two most urgent challenges of our times.
Reduced spending on arms by the industrialized nations can result in the release of enormous financial resources for development. We of the developing world ourselves, however, also have a responsibility in this process to reduce spending on armaments. Too many of our developing nations expend inordinate amounts of scarce financial resources on increasingly sophisticated weapons. These acquisitions very often tend to disturb regional balances and to aggravate tensions, leading to the perceived need for more and more weapons and to the negation of efforts to attain the desired goals- Every effort must be made to break this vicious circle. Its cost in human, material and financial resources is unacceptable-
I turn now to the global economic and financial situation. Most developing countries have experienced in the 1980s sharp economic and social decline. The world economy has grown but slowly and, in the process, the benefits have accrued largely to the developed countries, with the result that the gap between developed and developing countries continues to widen. For the countries of the developing world the major constraints inhibiting growth and development have been chronically low commodity prices, difficulties in securing financing for productive investments, the imposition of trade barriers which restrict access to export markets, and the burden of servicing a tremendous external debt. These influences on the world economy must be addressed if we are to avoid in the 1990s the hardship and wasted opportunities of the 1900s. 
The new international economic order, which was conceived as a vehicle for promoting a more equitable distribution of global wealth and resources between developed and developing countries, has continued to elude us. The fundamental rules of the existing international economic system are still determined by a few wealthy nations and weighted against the economic aspirations of developing countries. Many States advocate a free and open trading system, but too often words are not matched by the necessary action to encourage access to domestic markets. We cannot overemphasize the fact that measures to facilitate trade remain a vital requirement for redressing the imbalances in the flow of resources. My Government consequently welcomes the decision taken last year at Punta del Este to launch a new round of multilateral trade negotiations within the context of the General Agreement on Tariffs and Trade. This decision provides the international community with an opportunity to tackle, and resolve, the problem of the many impediments in the international trading system.
The need to facilitate capital flows to developing countries must also be urgently addressed. Concessional assistance has stagnated and the international commercial banking sector, stunned by the debt crisis, has moved swiftly to withdraw and to reduce its exposure in developing countries. In addition, countries like Trinidad and Tobago are denied access to resources solely on the basis of the criterion of per capita gross national product. Such decisions lack sensitivity to changing situations and to the negative effects of declining national income, particularly on vulnerable groups. Decision-making by multilateral institutions should surely take into account a wider range of economic and social factors. 
It has now come to be accepted that structural adjustment is an imperative for developing countries during this period. Structural adjustment must, however, be regarded as only one aspect of a meaningful, growth-oriented process. Multilateral financial institutions, particularly the International Monetary Fund and the World Bank, which have been the main proponents of such policies, should be afforded the necessary resources for an expanded and supportive role in this process. Their impact on an expanding world economy can be enhanced only if they are provided with a larger capital base and allowed more flexible and innovative approaches.
The debt problem has largely been met with a series of uncoordinated responses determined out of frustration and anxiety. Debtors are thus caught on a treadmill of debt-servicing and rescheduling and have in fact become net exporters of capital. The perverse situation in which developing capital-deficient countries are forced to be net suppliers of capital is neither acceptable nor sustainable.
We owe it to our peoples, which hopefully follow our deliberations, to search for and find new and imaginative responses to this crisis- We believe that the agreements struck at the recently concluded seventh session of the United Nations Conference on Trade and Development (UNCTAD) will provide a basis on which we could build and advance. We emphasize that solutions to the problem must be based on the acceptance of shared responsibility between debtors and creditors. We support the several positive proposals put forward to that end at the recent joint meetings of the Bank and Fund in Washington.
We of the developing world need not wring our hands in despair or be mere passive observers of international economic interaction. It is incumbent upon us, as developing countries, to take bold and decisive steps to improve our performance and economic structures, and to make them more efficient and responsive to the goals and aspirations of our peoples. Several of our countries are doing exactly that. Collectively, the countries of the South must awaken to our vast potential and diverse strengths. These must not be squandered but harnessed in our striving for development. Joint action by the international community, however, is the inescapable imperative for our continued existence on this planet.
We the Members of this body are committed by our Charter to work towards a world in which nations coexist in peace based on respect for law and justice. If the measure of a State's ability to make a significant contribution towards this end is the extent of its coercive power, then we in the Caribbean are indeed irrelevant to the deliberations of the Assembly. But we do not hold that power can be so narrowly defined or that international affairs can be conducted on the basis that might is right.
It is the cause of man, the cause of human dignity, for which we plead. It is for this reason that we remain committed to the community of the United Nations; because it is here that the weak, the poor, the oppressed, the hungry millions who form the majority of the peoples of this earth, can find a voice and receive a hearing among the leaders of the world. And I am confident that their voices will be heard.
